DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13, the feature, “rear mating surface” lacks a proper antecedent basis.  The examiner suggests that the second mating surface is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 4, the features, “front body and rear body” appear to overlap the front end and back end introduced in line 3.  It is not clear whether the front body and the rear body comprise parts of the body.  In line 6, it is not clear whether the front body defines portions of the enumerated features or the entirety of those features.  In line 8, the same applies to the enumerated features associated with the rear body.
Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 1, the limitation indicating that the receptacle bank protrudes away from one of the first and second mating surfaces contradicts the limitation of Claim 1, from which Claim 3 depends, in that Claim 2 requires that the receptacle bank is defined in one or both of the mating surfaces.  The scope of the claim is indefinite.  The same applies to Claim 14, which depends from Claim 11, generating the same contradiction.  The scope of the claim is indefinite. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 11, line 12, the limitation indicating that weight receptacles are defined in the lower first mating surface contradicts the limitation in line 8 indicating that the weight receptacles are defined in the second mating surface.  The scope of the claim is indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U.S. Patent Application No. 2011/0092306.  As to Claim 1, Lee teaches a golf club head (100) comprising a strikeface and a body, paragraph 0085 and see drawing below.  The body may comprise a front end, a back end opposite the front end, a heel end, a toe end opposite the heel end, a top rail, a front body, and a rear body coupled to the front body, see drawing below.  Lee teaches that the front body may define the front end and portions of the heel end, the toe end, the top rail, and the sole, see drawing below.  The rear body may define the sole, and portions of the heel end, the toe end, and the back end, see drawing below.  The front body may include a first mating surface (121) and the rear body may include a second mating surface (340) that mates with the first mating surface to join the rear body to the front body, paragraph 0088.  A receptacle bank, noting portion of first mating surface including bores,  may be defined in the first mating surface, and the receptacle bank may define a plurality of weight receptacles (170), paragraph 0086.  One or more weight members (200) may be received by the weight receptacles, paragraph 0087.  The weight members may be fully enclosed between the front and rear body, paragraph 0047.  Claim 1 is treated as best understood in view of the rejection under 35 USC §112(b).

    PNG
    media_image1.png
    508
    738
    media_image1.png
    Greyscale

As to Claim 2, Lee teaches that the first and second mating surfaces may define an acute angle relative to the strikeface, see Figure 4.  As to Claim 5, Lee teaches that the receptacle bank may comprise heel end, toe end, and central weight receptacles, see Figure 3, noting receptacles extending across the front body occupying the space from the heel end to the toe end.   As to Claims 9 and 10, Lee teaches that the receptacle bank may comprise at least four receptacles and that weight members may have a cylindrical shape, See Figure 3.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 11-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Application No. 2011/0092306, in view of Ueda et al., U.S. Patent Application No. 2017/0246517.  Lee substantially shows the claimed limitations, as discussed above.  As to Claims 6 and 17, Lee is silent as to some of the heel, toe, and central weight receptacles being unoccupied.  Ueda teaches a golf club head comprising a receptacle bank (recessed parts) on a rear surface of a club head body, paragraph 0060 and see Figure 3.  Weight members (low specific gravity members) may be disposed in receptacles of  the receptacle bank, with some receptacles being unoccupied, paragraphs 0074-0076.  Ueda teaches that the weight members may be placed in some but not all of the receptacles, suggesting that unoccupied receptacles may comprise some of the heel, toe, and central receptacles.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee with some of the heel end, toe end, and central weight receptacles being unoccupied, as taught and suggested by Ueda, to provide Lee with an interchangeable positioning of weight members in a receptacle bank, to yield the predictable result of facilitating the process of customizing the weight distribution of the club head.  As to Claims 7 and 18, Ueda teaches that a back surface of the club head adjacent the sole may have a curved lower boundary, such that the heel and toe weight receptacles have a smaller dimension in the generally vertical dimension, see Figure 3.  Ueda teaches that weight members may completely occupy receptacles, paragraph 0066.  It follows that the weight members received in the toe and heel receptacles may be smaller than the weight members received in the central weight receptacles.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee with smaller weight members received in the toe and heel receptacles as taught by Ueda, to provide Lee with a known substitute configuration of a receptacle bank.  As to Claim 11, Lee is applied as in Claim 1, with coupling of the first and second mating surfaces being considered to be a counterpart of joined first and second mating surfaces.  Lee teaches that the first mating surface may be opposite the strikeface, see Figure 2.  The front and rear bodies may cooperate to define a top rail and a sole opposite the top rail, see Figure 4 noting portions of front and rear bodies extending to the top and bottom of the club head.   Lee teaches that the first mating surface may be divided into a substantially planar upper first mating surface extending closer to the top rail and a substantially planar lower first mating surface extending closer to the sole, paragraph 0086 and see Figure 2, noting groove (125) extending in a heel to toe direction and dividing the first mating surface into upper and lower first mating surfaces.  Lee teaches that the weight receptacles are enclosed between the first and second mating surfaces, as discussed above, but Lee does not teach that the weight receptacles may be defined in the second mating surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the weight receptacles in the second mating surface, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  Lee, as modified, discloses the claimed invention except for providing that the lower first mating surface may be oriented at an angle relative to the upper first mating surface.  Ueda teaches that a rear portion of a club head opposite a strikeface may be configured with an upper surface and a lower surfaces oriented at an angle to the upper surface, and weight receptacles provided in the lower surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with a lower surface comprising weight receptacles oriented at an angle to an upper surface, as taught by Ueda, to provide Lee, as modified, with a known substitute configuration of a rear portion of a club head.  Claim 11 is treated as best understood, in view of the rejection under 35 USC §112(b).  As to Claim 12, Lee teaches that the club head may be devoid of a cavity, see Figure 4.  As to Claim 13, Lee teaches that the rear body forms a fractional portion of the sole surface, see Figure 4.  Lee, as modified, does not specify the percentage of the sole surface formed by the rear body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the rear body so as to form between 10 and 30 percent of the sole surface since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claim 16, Lee, as modified, teaches that the upper first mating surface may be disposed opposite the strikeface, as discussed above, but Lee, as modified, does not indicate that the first mating surface may be configured to extend generally parallel to the strikeface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the first mating surface in generally parallel relation to the strikeface, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, supra.  As to Claim 20, Ueda is applied as in Claims 6 and 17, noting that Ueda teaches weight members being received in receptacles in various arrangements to provide varied club head weight distribution configurations.  It follows that each receptacle may receive a weight member.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee, as modified, with a configuration wherein each receptacle receives a weight member, as taught by Ueda, to provide Lee, as modified, with a known substitute club head weight distribution. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Application No. 2011/0092306, in view of  Sun et al., U.S. Patent No. 5,050,879.  Lee substantially shows the claimed limitations, as discussed above.  Lee substantially shows the claimed limitations, as discussed above.  Lee is silent as to weight receptacles receiving weight members having differing first and second densities.  Sun teaches a golf club head comprising a receptacle bank (cylindrical cavities) receiving weight members (cylindrical weight members), Col. 2, ln. 21-34.  Sun teaches that the weight members may have different densities and that the weight members may be arranged in the receptacles, in different combinations, to obtain variations in the center of gravity, Col. 2, ln. 37-41 and 49-55.  The teaching of Sun suggests that heel end and toe end receptacles may receive weight members comprising a first density less than a second density of weight members received in central weight receptacles.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Lee with weight members of differing densities and to arrange lower density weight members in heel end and toe end receptacles with greater density weight members received in central receptacles, as taught and suggested by Sun to provide Lee with interchangeable weight members of varied weight per unit volume, to yield the predictable result of facilitating the process of customizing the club head weight distribution.  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Application No. 2011/0092306, in view of  Ueda and in further view of Sun.  Lee, as modified, substantially shows the claimed limitations, as discussed above.  Sun is applied as in Claim 8, with the same obviousness rationale being found applicable.  
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        7 October 2022